In an action to recover damages for breach of contract and legal malpractice, the defendants appeal from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated October 8, 1997, which denied their motion pursuant to CPLR 3212 for summary judgment dismissing the complaint.
Ordered that the order is modified by deleting the provision thereof which denied the motion insofar as it was made on behalf of the defendants Bruce Kennedy, P. C., and Bruce Kennedy, and substituting therefor a provision granting the motion insofar as it was made on behalf of those defendants; as so modified, the order is affirmed, with costs to the appellants.
The plaintiffs failed to raise a triable issue of fact (see, CPLR 3212 [b]) with regard to the second cause of action, which was to recover damages for legal malpractice, as to whether they incurred damages as a result of their attorney’s actions (see, Zasso v Maher, 226 AD2d 366).
The appellants’ remaining contention is without merit. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.